EXHIBIT 2
NP ROOT NOL,
peer

 

Prepared by

U.S. Customs and Border Protection Aa Homeland
Office of Trade eS: security

  
/\ iI LIS &y
UepaU IO} a a

 

 

 

 

pl i 4
oe
Pps
Epes] JO BdINO oo
UONIEJOl JapsJOgG puke SWOISND *S'h a 4 i
Aq paiedalg te .

SONSITEIS OINZIOS /10Z Jee, [eosl4

SLHOIY ALWIdOUd a ph
IVOLOATILLNI

 
‘peopyiom Ayinoas

puejawoH jo juawedagq °S‘fp Bulysijqejsa jo asodind au) 40}
papiaoid aie pue ‘sisAyeue dIWOUNDA JO} pasn aq 0} papusjul }OU
ae ‘soljsijejs asou} uodn paseq suoloeloid ay} pue ‘solsiye}s
BY] “SA}EIS POPUP) BU} JO SONSHE|S SPP] [EIDIJJO BY] B}NYJSUOD
JOU Sa0p Yodel siy} Ul PeureyUOD UO!}ELUJOJU! SUL SLUIE|OSIG

ER JOB]UOD JO SIUIOg Yd|
AE etetestesteseeseteeeeeseensessensseneenessesensennesaaeaeceeeenenas SJap1O UOISN}Oxy
OR ieteteseteteseeeeeeetcensenneeseteeeneneeeeeees Ayunoag pue ‘Kayes ‘yea
| da a JuaWUOUIAUZ Buiddiys Aq saunzias
Qa rtetettteseeseeseee eee eneeeee cen ceerenssaseneeseeteanee eats Awouoo3 Kq Sd/NZI9S
Hari itttenesetneeseseneensees Awouoo3 kq PdZl9S S]ONPOlg JO} GUS Ie]OL
BOs esenseeteeneneaseeseeaneeeseeeesesenses dHSW Aq pazias sjonpoig
OS eres sree re eee e tees eeeeeeaens jonpold Aq SOINZIVS JO JAqUINN
QL erties ete eee teeeeeteeteeteeneeenenneens uBredweg ssauasemy dIIdNd Hdl
QL irirtrteeetete rete tee tetas tees SONHSHEIS BINZIBS Yd] ZLOg JB8,A |eosi4
GL oeeeeteeeseesescessecnseestenecsssnescesenseneensssenssenaensennnne @dJBWIWOD-F 8 Hdl
Lor ennnaenanenenutesnnaasasanssassneassneevesseueseteuuaseens anaes MAIABY Ul JEOA
(pitseeeneeeetteeetteetesennnassessanecasesnessessssenersnenes Ayewwing aAINIEXxy

SHG 1 Col Coley (C1 F

 

Tp coreg phere pat ret et)
"S] LI IVaALS ¥
WEEE A]

 
‘9LOZ AJ Ul Seunzies Yyons Qf WO aseaJoUl jJUdoJEd pee
2 (VOW) Vv YBUAdOD wWniuvay|Ipy [eyW51q ay} yo SUO!EIOIA
JO} SBD|ABP UOHNUSAWNODIID JO SJUBWUIYS 76g pezies qgqy

‘(papnjoxa sjuswdiys puke pazies sjuawdiys) suoyoe
JUSLUBDJOJUS JOO UOISNJOX9 GL | paya|dwoo qq ‘7102 AJ Ul

‘JuaWUIaAOB

OU} 0} SHUIARS }SOO UOOIPJEJU! JUBDIUBIS pue spoob paureyap
JO SjJUsWIUOpUege AJejUNIOA ggc‘s Ul pal;nsei—9a}}!WIWOD
AJOSIAPR [B19P9} S,4qGO (OVOO) saylwwog Aosiapy
SUONeJBdQ SWO}SND |eloIaWIWWOD 9u} Aq UONepusWWOIa
yewoj e YBnosu} peyoddns—wiesboid siy, ‘wesGoud jojid
jusWUOpURge Ale}UNIOA ay} PanuNUOd qqd ‘SIaquiaw Ss}!

pue eoiewy jo uolelsossy ssaidxy ay} yim diyssouyed u|

Zl0Z 910Z-— SLOZ_—sLOZ

€l0Z zLOZ 1102 Oloe G6O0e B00z

000's
| 000'0L

000'SL

00002
|
| 000'SZ_

000'0€ |

| O00'SE |

VNC) Ue DS imo mney ©

 

S[RIO], IANZIVS IeIK OQ]

‘Awouooa ino abewep pue ajdoed

INO WEY ‘SME BPE] INO S}EJOIA O} YBES OYUM aSoOU} HBuljebiysanu!
Ajyeuiwio pue saul IAIo BulAag| ‘spoob Bulbunyul-y | Burureyuoo
sjuswudiys Buyjebse} ul yueyiH1iA urewiad (GHG) Ajundes puejeaWwoY
JO JuUsWedag au} UIYIM S}JUBUOdWOD aU “|aAeJ} We YBnosYy
eae seBeyord juawubisuoo ssaidxa pue ‘jeysod ‘obseo a10w
uol|iq seaWenb jeuonppe uy ‘|e Aq aAe UOI|IlW E pue YONA}

Aq 8Auie UOl||IW OL JaYyJOUe ‘SJapJOG PUR] INO }\y ‘sHOdess ino
JE BAWWE SIBUIE]UOD SWIEW UOIILU || UeU] a0 “WeAaA Yyoeg

‘sowuo Ayadod
JENJO9|/9}]U! O} PAyejaJ SUONOIAUOD Op~Z PSAIBOEJ PUB ‘S}USWWOIPU!
88e Pseule}qo ‘sjenplAIpul ZGP pajsawe |SH-AOl ‘ZL07 A Ul

‘9102 Ad Ul LOO‘E06'Z8E' lS Woy

6L2'Z8e'907' L$ 0} peseai9ep ‘auinueb useq Aay} pey ‘spoob
pazias au} JO (GUYS) edd jre}e1 paysabbns seinjoeynuew
payeuljsa [2}0}] OY] “9LO? Ad U! O9S'LE WoO SPL 'vE 0} JUBoad g
paesealOUl SAINZIOS Yd] JO JaquinuU ay} ‘Z LOZ (AS) Je9A [eOSI 4 U|

“sjonpold poI||! yOns jo
suoduu! Aq pesod sys aueyjeam pue jeloueuy oy} sayeBIIW (|SH)
suonebusanu Anodes puejawoyH ‘(4D]) JuUawseds0JUQ SWO}sND
pue uonesBiwuw| “Sp pue UdIoaj}OIY JapJOg pue sUIO}sND ‘*S'h

Aq (Yd|) sui Apadoid jenjoa|jajul Jo JUsWaDIOJU “S}saJejul
JEUO!}EU INO O} SYSIJ BSOd pue SJaWINSUOD UBDIaWY JO Ajayes
pue yyeay ay} UdyedIU} ‘UOISSIWIWOD apes ;BUOHeUIa}U|
S9]e1S pallu ay} Aq panss! ssapso UOISN|OXxa oO} JOalqns ale
Jo syyBuAdoo pue syseweped} ‘S'f) aBuljul yey) S}ONPOJY

AIeUIUINS dATINIIXY

 
 

“UO! Z LS Ajayeuuixoidde jo anjea quS|V

peyeuuljse ue YUM SWd}! pzZe'p? Ajayeulxoidde jo sjuawUOpUege
/SOINZI9S fO| Pe}ONpuOD puke sjenpIAIpU! ZL PaySeue SIBdJO BdJ0}
ySE} ‘SN ‘SHOYe Asay} JO }\NSe1 e Sy ‘asipUBeYyoIEW payejai-sods
HWAL9}UNOD JO UONeYOduI ebay]! ay} ssasppe AjuIol Oo} |7 |mog Jedns
0} JoUd seAe|q weal uolye1adQ pajonpuod ‘yqD WoL SeAe}Uasaldas
YM Buoye ‘4a]U9D UO!JEUIP1OOD Yd] |EUONEN Pe|-¥O! Sul

‘SOINZIOS 96h‘ Ul Pay|Nses SuOesado yuo! OM) BULL “Saye}S

PayIU BU} 40} peuljsep spoof japajuNod Jo sHodxa BHuljaipyaqul NOWD
pue Japiog *S‘f) ay} je Seunzies Buiyew ggyD UNM ‘aoaWWO0d *S"h
Buuejue wo1 spoo6 Bulbunyul-Yq| $O syuawdiys Buiddoys uo pasnoo}
9J0VD pue qgo ulog ‘suoijesedo ay} Buiing ‘asipueyojew palejal
pue ‘savayeq ‘sebpuyes sejuud ‘soluosjo98|9 Jauunsuos ‘sbeqnuey
‘sayoyem ‘seamjooy ‘jasedde Buieam ‘sjeoyneoeuueud ‘soiuoso9|a
J@WINSUOD Pjoyssnoy UO pasndo} SuONesado ay] “21.02 IsNBny pue
judy ul suoleiedo juauadIOJUS Yd] JULIO! Buoj-UyJUOLW OM) payoNpUOD
(DOV'D) SwojsnD eulyD jo uoeysiulUpy je18UEy ey) pue dqoO

“‘s}USWUUOpURGe /9 PUB qYSW UOl||!LW

9 ves Je panjea spoob BHulbulsjul-yd] JO Saunzias 799‘, ul payjnsal
suoesedo | Fd|I\| ‘Suoesado jUSWsdJOJUS |SISSe 0] pahojdep
suadxe Yd] Jo sdnoib ‘(s_ aq ||) Swee, juswadsojuy Aedoid
jenjoa|jayu| ajiqoyy Aq payonpuod ajam suoNesado asau} jo yybIg

"UOIINIIW PF JO TUS Peyewise ue sAey pinom ‘auinuaé 4! ‘yorum
spoob Bulbunjul-Yd] JO SINZIas Gpg'| Ul payjnse pue ‘S"fy aU}
ssoloe sqny Jawies sseidxe pue ‘saijioey jel FeEUOIBUaJUI ‘SOdure
‘suodess je sjuawdius ysi-ybiy pajabie} suoieiado aseu| “7102
Ad ul suoneisdo apes} Bunebyiw-yd] |AAa| |eUONeU ZL payonpUuOD
(NLLI) Women Bunoebie, apes, payesBayu] S.4qo jo sjJuauodwo5g

7NNe) Xe )S On Me)

 
LL

"SpOOb jaya}UNOD JO UOIIILW 7H JYyes} O} HuNdwaye 0}

Ayin6 papesyjd yjoadsns ay “uolyiw 9°Z$ JO AN|EA HSIN payewijsa
je}0] pey aAey pjnom ‘auinuab fj! youM ‘sjonpoid yayajuNod Jo
aiNZI9s ay} Ul Bunjnses s}jueueM YOIedS |SH 0} pa sjaqe] ajsa}uNoo
BHulwooul jo uoeoyiUap! §,4gyD ‘uoebysaAu! [BUILD JO] |SH

0} BSED BU} Paajas pue S]USLUCIYS }aj9]UNOD au] pazias pue
payiuapl gD ‘uosud jesapa} ul SUJUOLW /€ O} PadUa]UaS SEM
juawdinbs Buryiomjau Ja]Ndwod jepajuNod jo JoWOduwI BIWOW|eD ¥

‘pa}o9joid 319M SaLysnpul Jayj}O ul sqol

uBoeWY JeUuOIIppe ‘SaiuedWOd *S*f JAU}O WO Sued puke sjeeTew
Med aseyoind saiuedwosd esau) sy “aunyiwin} auinuab ay} eyew

yey} SaluUedWOD ay} O} payejas Sqol uUBOaWY 000‘ J8AO JO9}O/d 0}
padjay aney Soe JUSWIBDIOJUS SINILUN S.4gD wea snoimaid

AU} WO! AN|eA aiNZI9S Ul aSeaiOU! JUadIAd OQZ B pajuasaida siy]
‘auinueb useq Aey} pey Uolji L°SLS JO GUYS [2}0} payeuse

ue pey aAey pjnom spoob pezies au] puke ‘saunzias ge alam

Jay] ‘MOl e Ul EAA PUODAS & JO} BSE9JOU! O} PanuljUOd ainyuINY
aoIyjO pue auioy ubIsap UapOW ‘AINjUsO-plLW ‘D/UOD! JO SeuNzZIaS

‘palolpsajul uaeq jou

Asay) pey Ajayes pue uyyeay 0} syeasy] pasod aeney Aew spoob aseu}
JO BWOS ‘sain}xly jYyB pue sjybi) pue ‘sauossacoe Ja}ndwoo pue
9uoUd ||99 ‘suajquin} Huryuip peyejnsul se yons sjonpoid jo saunzias
ZL6'S UUM SaOHa}e9 Ua} do} ay} Buowe ulg syues AioBayeo

sIu| ‘sjonpojd pazias jo Aiobayeo mau PB SI SJONpOJY JawNsuOy

"SOINZIBS BSAU} U! Pa}!ajla}UNOD sem SyeWAEpe)
6y ‘12}0} Ul “ZL LO? AS U! SHJEWAPeI} Haj9]UNOS YUM paxiye
SddlAAP JOJONPUODIWAS JO S]JUaWdIYS EZ} Pezies [SH pue qqQ

CUNO DS MU mney @

 

 
el

“SUO/JEUILUIBJAP JUBWIBDIOJUa
Japsoq Yd] Suryew ul 4go Aq pasn pue eseqeyep ay} 0} payull

osje ale suapjoy sjy6u Aq pasedaid ase yey) spenuew uoleoyNuUap!
JONPOJd ‘SUONCUILUIAJAP JUBWAIIOJUS JAPJOG Yd] By¥ewW O}] ssa00e
ued 4gd Jeu) eseqejep Ayejaudoid ainoas e Buisn suolepiooa
asa} SJa\siullupe qqO ‘7AOD Ago dI//-sdyy ‘wayshs (YHdlI)
uoijepso0ey-92 syyhiy Ayadoig jenjoa|jayuy ay} Buisn sJaumo JI8U}

Aq ddd uM papsooal usaq aAey yey} S}YBUAdOO pue syseWwape)
paiajsibed Ajpesapa} UO JUBWIBDIOJUS JBPIOG Yd] S}I SayesJUBOUOD qqD

 
 

‘s]uaAe BHulures) pue yoeaijno EEE u! payedioed sjdoed OQO'rL JeUl
a10W ‘J 102 AS Ul ‘SPOOB po]! Jo aunZias ayey|19e) 0} JUeLIB.IOJUS
Me| UBlas0} puke ‘feoo| ‘aye}s ‘je1apa jo Burures euoleusaju! pue
DISABWOP SJONPUOD }! ‘UOISSILU YORAJNO AujSNpul Buy} O} UOIIPPe Uj
‘ureyo Ajddns s,juawuUJaA0yD ay} Bulinoas pue ‘AWoUo0Ia ay} pue
‘Ajayes “yyesy dqnd Buyodajoid jo sanwoud s1a}uaD Yd] eu} Ssnosip
O} SJ@YJO Puke ‘SJaWIeO ‘salpIOe} Papuog ‘suspseMiO] jUBied ‘siayosq
SWWO}SNd ‘syayOdu! ‘sidunjoRjnueW ‘suapjoy s}yBu s}obse} aunjus/
julor “spoob pajure} pue ‘psepueysqns ‘}aj1a}UNOD Jo UOINqIISIp
pue uoleyoduu jeHaj|! ay} YEquIOD 0} SIOJOaS ayeALId pue oIGnd UM
Bueys uoleWojul eseaiou! O} paubisap si aaeniul SIU] “@ATeNIUI
anus JUIOP UOH}EIBdO sp! YBnosy) Yeu d| YEqUIOD O} SIO}OaS ayeALd
pue o1jqnd au} yim sdiussouyed ul sebebus 19}U99 Yd] Pe-JO! SUL

"Hd| Bulssojus yo asodind au} 40}

sai6ojouyoe} pue ‘juawdinba ‘asemyos ‘arempsey jo seled 10]}9eS
S}eAlId WO. SuOeUOpP HulAlad—ed JO} (LQ’EEL HAD GL) SuoNeinBe.
pequosaid sey 4go ‘(P)80E UOHIES WALIL ey} 0} JUeNSINg

MATADY Ul IVIL

 

 

ny a

j “5
“Q0INOS BU} re Bumajiayunoo |
dojs 0} sdiysisuyed jeuoleusaju! pue ‘Wa}UaD UOICUIPIOND Yd|
jeuoleN ay} yBnosy) uoNeuIpsooo AouabeJajul ‘ssapjoy syybu pue
491 gd ueemjeq uoNesoqeyjoo soueyUs O} SayepueW apnjoul
9SOU] ‘JUSWIBDOJUS Yd] JusWajddns oO} SusiueYydaW apIAold
PUB JUBWSDIOJUS Yd] HulpyeGes suoloe 410} |jeo Ayyeoyioads yeu}

SUOISIAOIC (WA14L) GLOZ JO JOY JUsWIaDJOJUR apes] pue UO!eWI9e4
apes] SNOUBA JUsWA|dUI 0} panuljuoD 4D] pue qgd ‘2102 Bung

‘Ajyeuoieu jno padoos si

YSU ay} se Ajuda Jo Sod |e 0} papuedxs pue AJjua jo od oyloads e
Je pajoaip aq ABW SAI}IANOe BSAY | “SUOIJEJOIA Yd] ajqissod 0} payejai
YSU JO Seale SSaJppe oO} SUOI}e1ado Bulynoexe pue Buldojanep useq
BABY SI9JU9D 9y} ‘ZL0¢g AS ynoyBnoiy] ‘aouabyaju! apes} ajquyreae
Bulbesang] puke ‘SuOIOe JUSLUBOIOJUS Oped] jN}JOedw! pue o1Ha}e.s
Buld\jdde ‘sainpssoid Buissaooid ape} aAlyeAouu! Buldojanap
‘asiuedxe pue abpajmouy Aujsnpul Burloueyua ‘sseusal}ijedwoo
o1wWOUOsa S,eoUaWYy Builuay}Guaijs Jo sjeob aul jaa O} WOYd ue UI!
Ayuda JO Sod |e ye SUOISIDSp apes} aye O} AWOUINe jeuOIyYeU BAeY
‘AWUNOD BY} PUNOIe SUOIeDO] DIHaye1js Wool paBeuew ‘siajuay ayL

INCU ys ino mA)

 

   
 

ye Puno} aq UBD UOIFEWWOJU! Payejai BDIBWWWOD-J ao/|

‘SJUSWIYS BdI@WWOD-d O} Hululeyad sme] SwO}sno

pue ape} °S7f JO suoHeoIA Bulyequwos 40} uejd pue ABayeijs s,4qo
JO JUBLUdOJaAapP 9u} pa] Sey YoIYM ‘YOUBIG SsaUIsng [jews pue
SOSWIWOD-F ay} paysiqejse Ajjeloiyo qd ‘9LOg Jaquiaydas u|

*S]UBLUUOIIAUS SSaIdxE8 pue
|TELU JBUOIFEUSJU! BU} Ul Bde] aye] SouNZIAS Yq] |e JO JUsdIEd Eg

"S]JUMLUUOIIAUS |e pue ssaidxa

ay} YBnosu) peddius aie soBbeyoed uoljjiw OOS 4J8A0 ‘Ajjenuuy
‘SN ay} OJ! SeBeyoed |;ewWs Ul asealoU! dieys ke Ul pa}jNnse: evey
‘suuoyejd Ayed-piiu} yBnouy) asoy} Hulpnjou! ‘sayes aoJawwi0Dg-F

Soy less tos i. aS i

 

vi

  
 

“EXOPU|/SWOH/AOD "ago 'suoljedal/B3//-SAQY
ye wayshs Buodey uonejoi, apes, auljuQ suoneBbealjy-2 ay) Buisn
ddO 0} peyiuiqns aq ued syuawebuLju! Yd] jelus}od UO UOI}eWOJU|

‘TAODAGa'sId77-GHY ye (SUdI) yoreas syybiy Auedold

jenjoajjeaju| au} payyeo aulbue Yyoseas e Bulsn ajqeyieae si Suoiepsoo—al
BAIOBU! PUB BAI]OB YJOg JO aseqejep Jijqnd yY ‘suONeUIWUajap
juaWaDOJUd Yq] Buryew ul siapjoy s}yBu ym Ajesojo syiom qgo

‘papsooel puke pasaysibel Ajjesapa}

aie Jey} BSOyU} SB UO!}Da}O1d puke JUBLUBDJOJUS JAPIOG Yd] JO syjauaq
awes ay} 8Al90a1 s}yBUAdOS palajsiBbaiun asau) ‘papi00e1 sou0
‘MON ‘ODSN eu} UM paajsibas sem yyBuAdOO au} jun ajqissod you
SEM dgd UM UOHep0oa/ ‘A[SNOIAdIg ‘s}yUBUAdOO paJajsiba Ajjesapay
184 Jou jNq papsooei Yons BulAjoau! saous d1}9/U}e JO Seunzies
paypuny om) Ajeau a19M B19} ‘2 LOZ AS Guunp “apjoy s}ybu auc
104 (OOSN) Bd!INO YBUAdOD *S*N ay} YyIM SuOHeoI|dde uolejs!6e4
Huipued pey yoiym s}ybuAdoo 10) payeijiul a18M SUOI}ep1ooes MAU

ce VALAL 84} $0 POE UOI}D9g 0} JUeNsind ‘g,.Og IsnBny souls

‘suoyepsooes Buiidxa jo sjemauel JO SuOI}epsoge
MOU EPre'zg Bulpnjoul ‘suonepsiooa aaljoe GOZ‘g |} JAA0 0} Bululeyied
s}yBuAdoo pue sysewapel) padojud qgd ‘ZLOZ AS JO BSojo au} jy

MOITADY UT Teak

 
CY ee SE OM Se ble |
IAW AYA

12) \ 4
829'2 + i]

AuTIMar
Pee yA)

SAYNZIAS 40 CO OF Be te HAE Le (0)
REET hd <<. ERSTE TR

Ad G3Z19S fi
Z66'6 INSIWNOUIANS
SLONGOYd dOL Ff)

 

 

 

dHSIN - 612 Z8E‘907' L$
SIHNZIAS 40 YASWNN - EvL‘ve

‘STWLOL ZL0¢ AS

        

 

 

 

 

 

 

 

 

 

 

@,9,2,
ofseoks
aa 2a!
o8%e%e%
a®e%e%e%e
2,8 eee Be!
o @ ofe.

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SAUNZIAS 40 YASINNN AG

 

SOILSILVLS SYNZIAS Ydl ZLO02 YVIA TVOSIS

 
‘SAAMNOS BIGEINGAd Wody dOYS ‘MOoUy JOU ABLU MOA SAB UT
AWOUOD9 “S‘fN ay) soBewep sjoanpoid JiajsajyunosD BuyAng

 

pue ‘o1wouode ‘}e6a] ay) jnoge suajane.]
JBUONBUIAU! WOJU! O} S| UBledwied au} jo
jeo6 ay, “woouosiApyduy se yons sajisqam
JAAB1] UO paoRid osje aiam spe SUL ‘(|AAG)
yoduiy jeuoneusajyu) uojBuiysesy/asownjeg
pue ‘(yjr) Hodury jeuoWeUsa}U] 410A MON
(XW) Hoduly |BuCHeUa}U] SejabuYy SO7
‘(MAQ) HOdiy |euoeUsa}U] YON HOS
/seyjeq ‘(qyl) wodiry jeuoleusaju] saying
uoyBuiysen ‘(GHO) YoOduiy yeuoeuse}U]
3J8H.0 obealyg — Ayjunoo ay) jnoyBnowy)
payeoo| syodure xis ul padejdsip spe jo

i

‘SAOPF NVDINAWV 4O SGNYSNGHL 1SOD ASHL

anf (0) EEE POE te h/
AAISNAdX4_ MOH

‘sjuane asay} uBnoly)

s19|9NeN 00S'Z Ajeyewixoidde ym ayods 4gO ZLOZ Ad Ul ‘ANo@uIp oyjqnd Ba}sisu6o UbIBOUnea aul 16: GSEYC SHH.
‘ajdoad uoijiw 76 Ajayewixoidde payoeral

 

BY] BJLoNpA O} S]eIOYJO [SH puke qqdD pa|qeus smoys peo asay| VOIAeYyaq
Buiseyoind say} pue spoob jayajunod jo syaHuep ay} jnoge suajanes YM pue £102 Ain¢ pue eunr ynoyBnosuy
y[2] 0] SUOdure Snowe ye SMOUS PRO! Yd| XIS PA}ONPUOD qgO ‘uOIIPpe UI pouied jene.) sewuins Asnq ey) Buyinp ued
*‘seoinos ajqejndai wo. Buiddoys jo aoueyodwi! au) jnoqe ssauajeme asies uBleduieo ayy jo eseyd jsuy oyL “UBledwued
pue APANoe peulwD Suoddns spoob yayajyunood Hulseyoind yey) sidjanes} aye Sseuereme o1dnd Ud| .sieLe}unoD

pulyag YiniL,, 24} pedojsaep 4g ‘A102 ul

 

spe aul ‘spoob Bulburyjul gj Buuinboe jo suoyeoljduy Ajayes pue yyeay o1qnd

 

10Fo) UO RUN A@ Moe ey ANT mo) Oe eB

                           
*jUsdJed OO UBL} Jamo] JO JayBiy

Aj uBijs si se8A jeost UsAIB © 10} saBeyusosied papunoi Sj} Jo Wins au} ‘seseo
of e}=) 10] ple) =) |=ut=t=) plo)! =)0)=310l=}e)(=[olN] -]p}o)/i\ | 9)0] =U rm )=}n|-Fel=}= |, [ole\-)1=t0)
.S18UIO I|V,, 84} Ul Papnjoul sie Selobsyeo yonpold sjdijjnw BulajoAul sainzias

@WOs UI

yt]
YaG
{06
Kes
oe
%8
%*Ob
rN al
riya
%o9l
%0¢
JEJOL Jo
JUSSI9¢4

webs] §
veil!
ols
VANE
%9
p71)!
YeL
Nol
bras
rho
bile]
JEJO| jo
jus9184

09S LE

Asya
Shs}
ray aS)
eh ete)
€96
Lord
vel es
70} rab
Osg'¢
133 OS)
colo} Ale)
SdiNzIas Jo
Pr=TolUN a

13} ad

3°) te)
ahd
VAs
608
60¢'¢
99¢6
clos
PASH tay
ea
Icy Am 4
Lek)
yey lava t=lou le)
JEqUUNN

i= laydt=lom (ole =e [Ula

A9UIO {IV
aoedsosey/aniouwoiny

i/o) =A sy (ele |=

ye} letsisi=loo\y Jcvt=} ale ll b(oye)

BIpa| [291100

eV] =to )y |=U lots (eyes } cro) vUnsro)=10 0 =]u Pe
taF=}1=/V,Viciolte | oul eye

AST EVs) py tele panied V\

JESaMjoo-+

Soluojjoe}y Jewnsuoy

oto) Hlel=t=i=solo\« 7it=)|={o(o\s 1 aU Ni zt=y,V\
sjonpold

$10¢ AS

t=) apd claw rompi=lo (Flin

SIBUIO IIV
Kolb

i=t=]B(ol=i=1=}0s0) soy (=) 1910 [UU (01g)

EBIpa|y (293dO

ale5 jBUOSJe8 4 /S|ESIINsoeULeY
SH E=]/L=7VVisiel={0| ole) =] a

sjonpoiy Jealunsuo5
$91U01}99]/9 JaWNSUOD
JEBMIOO4

AST) pelu ped ted) A)

j=] PTel={=f=}ore\y// (=) |=10[@ hv al oUF |=r=) VV
ispta)a| oles pe

Z10¢ Ad

S1341O IV m=
aoedsquay/AAl]OWOINY m
s6e|/S|aqe7 m=
Ssalosseo0y/SiajNdwod m

BIpeyy eondO
BIED |EUDSIAd/S|BIIINADEUUEY
sjay/em/sbeqpue}H m
Aljamar/SeyojeN w
JEBMJOO{
SOIUOI]IA[Q JALUNSUOD jy

seuossesoy/jaieddy Buueayh

S13410 IIV
sAoL
SaUOSSaD0y/SJ9]NdWOD w
EIpsyy |2ondO
BIED |EUOSIAd/S|BOINAIBUWEY, =
syae/sBbeqpue}H m
s]ONpold JawWNsUOD
S$O1U01}99/q JAWINSUOD m
JE@MJOOY
Aujamap/SayojeM w

seossaooy/jareddy Buueany »

09S‘LE :SeuNzIes jo Jaquiny |e}OL

910¢ UVAA TVOSIA

Evk'pe :seunzias jo JaquNN [eloL

Z10¢ UVAA TVOSIA

yonpoig Aq seinziasg Jo 1aquinyn

O

G

 
be ited [=le Maloy aU l=10p ue t=y." (ee le ye t=]0| ai

pent cI 1=i= Ja =F} MULAN OMh=de (eo) Mtst=)0]=3 |Ur=soyt=[e ly ol=)e]U ploy m=lUp mle MeUl atm a= lUbiatst= i=] 210)
SLUOS Ul ‘papuNno sie seinbi) ebejUedJed jenplaipul sy} esneoeg ‘AuoBbajyeo

«4OUIO IV,

rite
01
vil”
vials
MY
0
wh)
%8
%6
ay aa
Vyas
loo te
JUBDIa4

%9
ils
WANE
rik
%v
%9
%9
iy A
Ei
bile}
woh sh
[E}O} Jo
p= fey =a

oho foal 35
Holos om §

Grl‘Lse'9e
g96'S9L‘s
LLS'ZSO'Z1L
oa Ao] Sono)
96E' LEY‘ LS
G20'661'SS
L8e'9LZ‘eZ
rac eel): m0) ae
cobb 268 eck
Gr9'BZ0'ree
FAA a0 SIO RSIS
Fe tetsy A

Ev Pe
6le'cse'90e! §$

MO} a 0 lcm oy
9Sl'8cl cl
7 ty AS Ke
(eye Lay all a4
IST sei Ae)
022'8S2'69
PA Ke M0} }25 7
¢S0'1S6'08
(atone er al get}
Asie Nei aaa are
Stl ‘29l‘O9r
fests}

8} Ul pepnjoul ese seytoBsyeo yonpoud sjdijjnwu Gulajoaul seunzies

seinzlas Jo Jaquiny
fates fo} A eo) 4 Ochi, em 1-2 SO

i]s oLolENiEUlor@ we I-1Ebl@ lh]
ill el= 7A =z) Lele)
s6e|/sjeqe7
WWi= Pe Pid (sige (Ue (or@
JEBMjoo-4
syed/uojeyodsuel |
aleD jeuosied/s|eoijneoeWeU
c=f-}b(ol=tn1=are) fi (=3]=1e (0), a1] Bl =1-7)¥)\
SHed/S91U01}9e/9 JewNsUuOD
IE) VAN Vciel4e | OL l =]
HSV) Wesscle ey tey Ny
sjonpold
co] Hoya

Sie aydtelou oye (=lo(0U at
dySW Z1L0¢ As IE}OL

SO/PIPOWLUOD JSUIO IIV
Coll
BIPEW je0ndO
B)=f=),¥ cole es
sjOnpoly Jewinsuog
aJBD jeUOSJE4/S|Bol]nNeoeULeU
sauossessy/jaueddy Burean,
s6e|/sjeqe7
$O/U01}98|9 JeLUNSUOD
S]9|/EM/sbeqnuey
POT FE t=) py As=10 fad 14,1
sjonpold
ZL0¢ AS

S190 IIV a

%L> BIPSI IE9NdO m
sbe)/sjeqe)

SUE d/SJa]NdUoD w
JEaMyoo4

sped/uojeyodsuell =

BIED [EUOSIAd/S|BOIINBOVUWEY w
sauossesoy/jaieddy Buea,

SUP q/SDIUOI99/Q JBLUNSUOD »

sjayieqy/sBbeqpuey mm

AljamMear/S8ydIeM m

S13410O II w
sAolL
BIpeyy |20Nd0 =
4eamyoo4
S]ONPOJd JAWINSUOD wm
alBQ [BUOSI9d/S|BDIINSIBUWEYY »
saossesoy/jaleddy Buieap,
sBey/sjeqeq
SOIUOI]D9/Q JBWNSUOD »
sjayen/sbeqpueyH m
AJaMaL/SOUDIEAA w

Loo'e06‘28e'lLs

6L2‘zge'907' LS

910¢ AVAA TVOSIA

Z10¢ AVAA TVOSIA

duSW Aq peztes s}ionpoig

G

G

*dYSIN "389 9102 Ad IE}OL

*duSW ‘389 2102 Ad 1P}0L

 
ip lUr=yeNi=Lo Maloy mnel=1ene=7 ie] lem t=lUle) 10 Aple|o)| (m1 l=1-1,W|-sol TM UL=NiN] ol -we [el M=t=]e]-s10[-lelt-\0|
fex-yolu]a (ey t= lUp mle MUU] al-M-1Up Uuct=[=)-to=]00 [elm 0| iy or) o]Ulp(oY =I] =M=-3 18] 0) M=]a)-10 [Jo (=]a|
ENPIAIpUl By} asneodsg ‘peonpoid ejem spoob pezies ey} siaym Ajuesssoou
jou ‘uIBLO yo Aujunoo peyiodal 8} jOa\Jei Byep ainzies eyeboiBbe ou)

%8
yh 0)
ah om O)
yh onl 0)
%E0
%£'0

vals

vials
vals
ECV
%SP
JEJOL JO
JU8D18q4

viLa}S
%¢0
yh 0)
%V'0
aA 8)
%r 0
ai O)
%v 0
vals
aye 23
IP
|EJO] jo
BU T=Fo) =]

ogs' Le
Moe) >3 0] opretst mm 8

ere
Maoustcns
irayiaetsisas
TAS OTA
9S/‘Les'p
eye YP ia
crAse ako]
eyo Vd
rey els\s ha
Sle me Paalsts
SraeM este ney ke
eres

357d a
Wels ome Oye

ei shea Acy Ms rere
racic meleic a
ida] oe} 10k
AO) ket skin
eh ohs a Moho 4
Ol etour Olen
melo tc {oia
Ooh APA sloia yd
Siam a dom
Wears eee) 3}
SOL‘ LE9'PSS

:

cacti er ed

SOINZIBS JO JBqUINN
dySW 9L0¢ Ad [B}OL

ITO a hd

(ofa) b <=),

BaIOy

BIQWO|OD

usaepe|bueg

heat =Pe]

BIPOqUIeD

aliodebuls

BIpu|

la}U[e)y ju a)u(o) s|

BulyD

BU FP= MP ov OTT =F eine
bo Oey |

Vl aydl-lowlowst-le 00a
dySW ZLO¢ Ad IE}OL

STU @ lh

eta E

i=} 0)=10 1-19)

eolOy

LUBUISIA

LEANN

AX Plo ey

EY [ole |=}e]0](s

Latele)|

Buoy Buoy

BUlyD

Bye) = Mole oy =T Ne pets |
PA oy eay |

SJ9U}0 IIV m
%|> OOIX9|\) m
%L> BOlOy w
%|> BIQUO|OD m
%|> ysape|bueg
%L> UBYSIMed
BIPOQWED mw
aiodebuls wm
BIpu|
Buoy BuoH »

PUIUD w

SJ94I0 IIV
%|> PURITY] m
% [> Bpeuey

% > ealOy m
%l> WEUSIA w
% [> URMICL |
% > AONE m

alodebuls
eIpuy
Buoy Bu0H »

BUIUD

ve

LOO‘C06‘Z8E'lS :dHSIN ‘ISS 9L0z~ Ad IE}OL

" %L
%L>

9107¢ AVA TVOSIA

6LZ‘ese'907'lS -dYSIN “ISS ZLO% Ad 12301

Z107@ UVAA TVOSIA

Autowosq Aq peztes
sJONpoig 1OF dUSW [eIOL

 
lUi=roFi=le Molo MUl=1ep Wise) lede =e] a} lelr ire lo]| |=} i | =1-1,0 |=re)-)] MOTs Yi] oll =9 [o)Utsi=)9]=310 [=vo)|=l0|
PepUNO! Bu} JO WINS au} ‘Saseo awWoOs UI ‘papuNo! sie sainBy abelusased
[ENPIAIpUI BU} esnedeg ‘pesnpold 31am Spoob pezies ou} s1eymM Ajliesseoou
HColU MAU | 0) Pom (oly OF lately ol=}blelel=Te-lUp Wal)! t=JM-s1-1 el) ardi=\-m-mh=1ej=310]0)-- 10 Ne
S19UIO IV &

% > AON, we
AUBLWI35)

o9s* Le SN avdt-Tomlo Ws =[e [00191 siodeBuls »

a Buoy Buoy &

a3} toh oad SEIN ON |v]

va 8 (a{0} 3 ney SOND BUIUD mm

vane ie lato AUPLUIS5) | 9 \ gp
v4 hohe] Tele |-19]0] oy : % [> Vb
%IE rAS) ia Buoy Buoy

vA AS) yaa ae) reo

[BJO] Jo SaiNZIaS jo UO) ale ove 9107 WVHA TVDSIA

juso18,4 Jequiny 910¢ AS

SIBUIO II &

57a 23) S8iNZlas jo JaquINN uemie],

%8 Rena ton Spee
ra aay UEMIE| Aan,
Wye) Bei) EPEUED
Ard 18S AS) Pla b
ils} LSE'EL Buoy Buc} BUIUO mi
Wale) ieisege |e Bulyd

JE}O| Jo sainzies jo Bf=JUy0|-Pe oll] e)=s

JUSI18¢ Jaqunn ZLO0¢€ AS

Buoy Buoy =

L10@ AVAA TVOSIA

Autouooyq Aq sainztas

 
‘SUO!OB JUBLUBDIOJUS JAYJO
Jo ‘ebe6beq sebuassed ‘syodxe enjonu! AioBayeo , Jaujo,, 8u} UI papnjoui seunzies JBUIO ob1e9 ssaidxg

| a
000‘S
000‘OL
%8 \0r4 ria cleats eel
rae (cra) SOT! %b  OSel 1810 0000'S

%29 yoo § oss) Fels ire tS) Ache obie9
CA zon 9) %Ze  Z266'6 %9B 9QZE'LL Tet 000 02
vracy rac{on> ete ay Al al MSG E9E'/L Ei=\-} ope 000'Sz

SoU 0 = rTT=ST= I (a SCO COAT pCO CON A Co LL0Z Ad 9102 Ade
abelusoied /L0Z juso184 jusoIe8d

7 ope) HOY ee) PANY Ape OYA SOINZTIS JO LIQUITN
SOINZISS Jo JaqWUNY ,

J8UIO obied reW ssaidxy

Wt ssw
%EL- (og'9zt) ¢$ egoz't $ ir{:1 9M a Co OOLS
ray T= 0) a 3 :] Sa A = | A 1 T

%EL- (oz09) $ %62 Sl6e $ %EE Llsp $ ofseo ooes
ite ie LOO i $ %6 Vai:t] oe YL yool ¢ EDA o0E$
%0E- (o7ssl) $ %IE E6er $ M%brr Svl9 $ sseidxy

eyelvi=l a) soualeyiq IIOLJO JIOZ~AY IEIOLJO O9LOZ Ay spo
ebeueaed / LOZ juso104 JUusd184

Lea ANA eyy aye!
(SUOII|I Ul) BO |1e}ey payseBHns s,jounjoejnueyy payewijsy

00r$
oos$
009$
00z$

Z£10¢ Ade =91L0¢ Ado

(SUOT][IUI UL) dUSW pareunsy

mia) oonaconay,Wats mrajun (oe haut, Cale saaVA Ys

 
BU =f) -l0 Wala) Mv |=1e rw t=) |e) lem =lU | of] v]

AjyYBi[s si ead jeosy uaaib e 10} seBeyusosed papunoi au} Jo Luns au} ‘seseo
SOS U! ‘PapuNno! sue seinBy ebejUedsed jenpiAipul aul esneosg “Aiobeye9
«SJOUIO IIV,, 2U} Ul Pepnjoul aie syonpoud Jo sedAq eydiyjnwi Uym syuewidiys

AS SOINZI8S JO JaquINN

rie) 88 i=} elo UelUUTot@ ye t=}U}l@ yl hyd
Me 0. aS sape|g/siozey
%PrO xe SeAIUY
vil io siedey Buljjoy/seyaiebig
ws 09 eluipi=t=l= py iets)
%l 69 spooy Buryiods
ists] VAS soedsoley/eAiowony
r10) 8 7a) SjusuodWwO4 jesnUD
El SP9 isto) [Uloy stor=) = pele ai=0 (og)
%V9 7A Ba ele5 |BUOsi8 4 /S|jedliInsaeuWeUd
flere Hee) Redes roe Be Issey Peas ey cra Miele
JU8918q Jequinn ey orAy ee '

IJ avalsTowle le (Ue LAN

he} TiN] ose}U LU oe TION hy
ne GL Eis] U0 [n= pe
YG Z6 EYo[VU} =m Visto) 0) |
ribo ELL SoBdsoley/SAIOWOINY
rl Shall spoos5 Buliods
VY Ley S[BOliInNeoBWWeUY
%9 ShoY a s]UsUOdWOD jeEdHUD
%9 19¢ Esto} [Ufo i el=] = Ie elU0latsi0 (ol)
MLE clo oaa& iefst1-11 @] 8 atsy
%vEe (ale) ae FYI =t@ Wl [10 ol-9 (=|
Tati OMS) ay4lelswte) Iulia etiam veya ale
TU-Jo3 Pe Te FTA ray ane

 

L68'p :Seanziag Jo Jaquiny |e}OL O

$1910 IIV @

% |> SePR|G/SIOZEY wm

%L> SBAIUY w

siadeg Burjjoy/saiee6I9 a
sBuueag jeg
spoos) Bulpiods
aoedsolay/anljowony
S]JUSUOCLUOZ JBOD

SOIUO1O8/Q JAUINSUOD

 

BBD JPUOSISd/S|BOINBDBUUeYY

% b> ob i> —% |

910¢ UVAA TVOSIA

LZL‘b :Se4nzlas jo Jaquiny elo,

SJOYI0 IV

SOUUNL8d w

sdwey/s}y6r =
aoedsolay/anowojny
spooy Burpiods
s/eoljnaoeuWeyd

s]UsUOdLUOD JBOWO

  

So1U01]938/9 JaLUNSUOD
%E

   

sesse|buns mw

we
aued Jeuosiag %8 %G Ke
6

Z10@ AVAA TVOSIA

 

ROB ii ele one ya snl a

&
c&

“suolsioap aAljaidsaju! JayJO pue SBuljns si9A09 ,SHuyjn4,, We} OU,

vg 0¢ Z6l S98 LS €9 eS

     

  

   

  

   

  

    
  

- Sod PTY ATTN 1) ey)
oVacIApy sbuljny  ‘jisy anzlas sjuawdiys sjuewdiys
Z10@ UVHAA TVOSIA

vs 6L vS9'rG2'e$ ELL aS

 SHOq _,panss| Prt eye oy 4

o}adApy sbuljny ‘yjsyoinzieas sjuewdiys  sjuewdiys
910¢ UVYA TVOSIA

 

"@INZIOS O} JOal[qns aie JayOdwI awWes ay}
Aq sajoiie awes ay] Jo suoleLOdwi juanbasqns ‘papnjoxe eouQ

‘O1| au) Aq eBuryul 0} punoy pue pasnooe Ajjeoijioads jou a1am
Aauy J! UBAS ‘Sloe PA1aAod j]e Jo AyJUd BU} JIqlyoud suapso UOISN}OXy

“ye Aq sajoe

BuiBuiyul jo AujUa ay} Jeq SuapsO UOISNIOXa je19Udy “sjUspUodseal
paweu jo sejome BurBurjul 0} Ajuo Ajdde suapio uoisnjoxe payiwiyq
"S19p4JO UOISNjOxe je1suUab puke poi] YJOG Senssi D1 SUL

‘paseq-juajed ase siapso UOISN|OXxe D1] ISO

(OL) UOIssiwWOy spel, euOITeUsa}U]
S98}e]S payluy au) Aq panss! siapuo uoISsnjoxa sedojue qgy

SIIpiIO UOIsNIxy7

 
 

ve

‘0902-HdI-998-| GuOYda|9} 10 7/ETSjS/AOH TO}USoTaT MMM SAY

ye J9]UBD UO!JEUIPIOOD Yd] [BUONEN dy} JORJUOD ‘AoeJId pue
Bulepayunoo Buipnjou! ‘syyHu Auedoid yenjoayjayul Jo SuoiejoiA oda OL
- 49]U9D UOH}eUIPIOOD s}Yybiy Ajadoig jenjoa}|;a}U] |EUONEN

‘LH 1V-Sg-008-| Buryyeo Aq payodey

9q OS|e UBD SUONPIOIA ape, "eXSPU[/SWIOH/A “SUOI 77-sdyy
wia}shS Buioday uojejoiA apes auljUd SUOHeBHaly-2 ye go 0}
UOI}RIOIA apes} BU} WOdes aseaid ‘awWiO Yq] Huljyiwwod si yenpiaipul

Jo Auedwoo e joadsns Jo jo ayeme ae noA 4| - suoeBbaly-3

 

    

‘AOb'SUp WeIBOIdADTOCICI

EWA ‘UOISIAIG Hd] 84} JORJUOD O| “swesBod pue Adod ‘ABayeys Yd]
s,Aoueby au} Bujuawaldu! pue Buidojansp ul syuswWUe8A06 UBias0} pue
‘sainuaBbe jeiapey Jayjo ‘Wels qgd ‘AUNWWOD ape} aU) Jo SIaqWIa
‘suapjoy S}yBu YM SayeUIpJOOD (UOISIAIG Yd]) UOISIAIG eq1EWWOD-y

8 Ud] SUL - UOISIAIG BDBWLWOD-F qgD UO sduepINy ulejqo

 

‘AOD'SUp dgo @ YOUeIqIdIbY joejuoo aseajd
‘JUBWADIOJUB Yq] UO SaLINbul jesauab 104 ‘ACB SUP dqo@ suoNsenbudi
ye YOuRIg Yd] ey} JOe]UOD aseaid ‘WesHoid UOHep1o9a1 S,4qD UO
UO!JEUUOJU! JSenbas oO] ‘diay oO} ajqeyeae si yOURIG Yd] ey) ‘AewOye Yd]
ddd 2 YIM BdRjJa}UI 0} Oy!| P|NOM pue JUBWADIOJUS Yd] $,4qoO jnoqe
suolsenb je6a] eaey OyM esou} 10+ - ABUJONY Hdl dad eB UNsuog

  

  

1 jOUs! ye
SOQ djaH Yd] Ay} OBJUOD ‘JUsWIaDIOJUa Yd] UO SUOI|SaNb Jamsue O}
Aepu4 yBnoiyy Aepuoyy payejs s! ySeq djaH Yd] $.dgd - soue}sissy

uleyqQ puke suoljejolA oday 0} ySaq djay Yd] ey} JOe}U0D

 

yDe}JUOD FO sUTO”g YdI

 
4 =n Homelan d www.cbp.gov/ipr

www.iprcenter.gov

iN security CBP Publication # 0785-0918

 
